Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Preliminary Amendment
The preliminary amendment filed on July 12, 2021 has been entered.
In view of the amendment to the specification, paragraph of “CROSS REFERENCE TO PRIOR APPLICATION” has been added and the abstract has been amended to a single paragraph.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first map generation unit”, “a first content generation unit”, “a second map generation unit”, “a second content generation unit”, “a display control unit”, “a template acquisition unit”, “a map generation unit” in claims 1, 2, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0256], [0259], [0272], [0275], [0276], [0306] and [0318] of the publication of the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 14 and 17 recite “A program for causing a computer to perform a process including: …”. The claims are directed to a “computer program”, which falls outside the scope of patentable subject matter (see MPEP § 2106.03).  Without limiting structure, the claims are not limited to machines or manufactures. The examiner concludes one of ordinary skill in the art would have broadly but reasonably construed these elements to recite software.  Accordingly, these claims are directed to computer program per se, which falls outside the scope of patentable subject matter.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Forbes et al (U.S. Patent Application Publication 2020/0151965 A1).

	Regarding claim 1, Forbes discloses an information processing device (FIG. 1; MR device 102) comprising: 
a first map generation unit (Paragraph [0041], FIG. 2 is a flow chart for a MR condition generation method 200 for generating conditions and associating the generated conditions with a digital object (e.g., a Digital Island)) that generates a 5template environment map showing an environment of a three-dimensional space to be a template (Paragraph [0032], data describing the environment is received. The data includes data describing properties of the environment, a state of the environment, and properties of a plurality of objects within the environment; paragraph [0041], the MR environment of the method 200 is part of a development environment wherein MR games, MR simulations and MR applications are created (e.g., within a software application); paragraph [0045], shown in FIG. 4A, is a view into a first MR environment 400), a predetermined object existing in the three-dimensional space (Paragraph [0042], at a first time (e.g., during authoring time) a set of conditions are associated (e.g., by the MR Condition Generator module 124) with an object (e.g., a table) in order to describe the object so that a similar object can be found at a different time (e.g., during runtime or gametime) and possibly in a different MR environment; paragraph [0045], a first MR environment 400 that includes a floor 406, a first wall 401A, a second wall 401B, a third wall 401C, a rectangular table 402 and a circular table 404); and
 a first content generation unit (Paragraph [0043], operations 203-210) that generates template content (Paragraph [0043], at operation 202, detect surfaces and objects from the MR environment (including a real-world environment and a virtual environment); at operation 203, determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island)) that is a template to be used in 10generating display content for displaying an object superimposed on an environment of a real space (Paragraph [0043], displays in the MR device display 120 the digital object (e.g., the Digital Island) superimposed on the detected item. The displayed digital object which represents the detected item is referred to herein as a drop-target digital object or drop target object since additional digital objects may be placed thereon (e.g., as described within operation 204). The drop-target digital object may be a Digital Island …  the user might be wearing a virtual reality headset and have the drop-target digital object representing the tabletop displayed according to the conditions allowing the user to experience the conditions in a visual way (e.g., as described with respect to FIG. 4B, FIG. 6B, FIG. 6C and FIG. 6D) … Operations 204-210 describe additional digital objects may be placed in the MR environment on a detected object or surface (e.g., on the drop-target digital object or Digital Island), as shown in FIG. 4C), the template content including information about the object disposed at a position in the three-dimensional space (Paragraph [0043], the MR condition generator module 124 uses the analysis of the data to determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) … the conditions for the drop-target digital object 402A might include ranges of values for each criterion within the conditions which might be displayed in a visual manner. For example, FIG. 4B shows a displayed maximum boundary 403A, a displayed minimum boundary 403B and a displayed geometric average boundary for the plane 402A (e.g., the visible border corresponding with the edge of the table 402 shown by the plane 402A)), the position having a predetermined positional 15relationship with the predetermined object (Paragraph [0043], the analysis includes extracting information regarding the detected surfaces and objects, the information including data describing dimensions, orientation, relative posit ions, properties of the surfaces and objects, as well as properties of the environment surrounding the surfaces and objects (e.g., amount of light hitting a surface); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406).

	Regarding claim 2, Forbes discloses everything claimed as applied above (see claim 1), and Forbes discloses further comprising: 
a second map generation unit (Paragraph [0044], shown in FIG. 3, is a digital content placement method 300 for placing digital content within a target MR environment using conditions (and optionally using Digital Islands) generated with the MR condition generation method 200 described with respect with FIG. 2) that generates a real 20environment map showing the environment of the real space (Paragraph [0044], the MR device 102 may be in motion in the target MR environment (e.g., being moved throughout the target MR environment as part of a game played by a user). At operation 304 of the method 300, data regarding the target MR environment (e.g., data describing aspects of a real-world environment) is captured and brought into the application using internal and external sensors 116, a camera device 114, and other input devices 118 on the MR device 102; paragraph [0048], shown in FIG. 5A is a view of a target mixed reality environment 450 as seen by a user within a MR device 102 display 120 (e.g., via a MR headset) as part of process 304 of the method 300 (e.g., as part of playing a game or as part of creating a game)); and 
a second content generation unit (Paragraph [0044], operations 306-308) that generates the display content (Paragraph [0044], as part of operation 308 of the method 300, the digital content (e.g., placed during operation 204 of the method 200 on the drop target digital object or Digital island) is moved and adjusted along with the digital object according to the movement of the MR device 102 (e.g., as the MR device 102 is moved through the target MR environment) in order to maintain the relative size, orientation, positioning and more of the digital content with respect to the digital object as determined from the second set of conditions determined in operation 206) by processing the template content on a basis of the template environment map and the real 25environment map (Paragraph [0044], in operation 306 of the method 300, the conditions for the digital object are examined and compared to the data from the target MR environment scan (e.g., real-world data from the target MR environment). At operation 308 of the method 300, based on a subset of the real-world data associated with an object (e.g., including a part of an object such as a surface) satisfying the conditions based on the comparison, the digital object (e.g., or a duplicate digital object such as an instance of the digital object) is positioned, adjusted, and displayed within the target MR environment so that the displayed digital object stays in sync with (e.g., on top of, or superimposed on) the object (e.g., real-world object) that matches the conditions within the target MR environment. For example, if a tabletop in the target MR environment matches the conditions for the digital object (e.g., based on the digital object created for a tabletop in the method 200), then the digital object (e.g., drop-target digital object) is displayed on top of (e.g., superimposed on) the tabletop in the target MR environment (e.g., displayed in the display 120 of the MR device 102 so as to appear superimposed on the tabletop); paragraph [0048], shown in FIG. 5B, as part of operation 308 from method 300, after the MR condition generator module 124 matches the properties of the table 452 to conditions associated with the first digital tree 406A, the digital rock 406B, the second digital tree 406C, and the drop-target digital object 402A, the module 124 automatically (e.g., without any effort from the user) displays a corresponding first digital tree 456A, a digital rock 4568, and a second digital tree 456C on the table 452).     20

	Regarding claim 3, Forbes discloses everything claimed as applied above (see claim 1), and Forbes further disclose wherein 
the first map generation unit generates the 30template environment map including information indicating an attribute of the predetermined object (Paragraph [0032], data describing the environment is received. The data includes data describing properties of the environment, a state of the environment, and properties of a plurality of objects within the environment; FIG. 2; paragraph [0043], the MR condition generator module 124 continuously analyzes data from the MR environment (including a real-world environment and a virtual environment) to detect items including surfaces and objects (e.g., analyzing data from the MR device sensors 116 and camera 114 as the MR device 102 moves through the MR environment). The analysis includes extracting information regarding the detected surfaces and objects, the information including data describing dimensions, orientation, relative posit ions, properties of the surfaces and objects, as well as properties of the environment surrounding the surfaces and objects (e.g., amount of light hitting a surface)), and 
information59SYP331318WO01 indicating a positional relationship of the predetermined object (Paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406).

	Regarding claim 4, Forbes discloses everything claimed as applied above (see claim 2), and Forbes further disclose wherein 
the second map generation unit (Paragraph [0044], shown in FIG. 3, is a digital content placement method 300 for placing digital content within a target MR environment using conditions (and optionally using Digital Islands) generated with the MR condition generation method 200 described with respect with FIG. 2) generates the real environment map including information indicating an attribute of a real object that is an object existing in the real space (Paragraph [0044], at operation 304 of the method 300, data regarding the target MR environment (e.g., data describing aspects of a real-world environment) is captured and brought into the application using internal and external sensors 116, a camera device 114, and other input devices 118 on the MR device 102 …The target MR environment data can include data describing surfaces and objects within the environment, semantically labeled data of objects within the environment, data describing lighting conditions within the environment; paragraph [0048], shown in FIG. 5A is a view of a target mixed reality environment 450 as seen by a user within a MR device 102 display 120 (e.g., via a MR headset) as part of process 304 of the method 300 (e.g., as part of playing a game or as part of creating a game) … the MR condition generation module 124 may detect properties for the table 452 that include: a value for the elevation of the top of the table 452 from a floor 456, and a distance from a wall 451A to the table 452, and dimensions of the table 452, and a shape of the table 452, and an amount of light hitting the table 452), and 
information indicating a positional 10relationship of the real object (Paragraph [0048], shown in FIG. 5A is a view of a target mixed reality environment 450 as seen by a user within a MR device 102 display 120 (e.g., via a MR headset) as part of process 304 of the method 300 …the MR condition generation module 124 may detect properties for the table 452 that include: a value for the elevation of the top of the table 452 from a floor 456, and a distance from a wall 451A to the table 452, and dimensions of the table 452, and a shape of the table 452, and an amount of light hitting the table 452).

	Regarding claim 5, Forbes discloses everything claimed as applied above (see claim 4), and Forbes further disclose wherein the second content generation unit sets a position 15of the object included in the template content (Paragraph [0044], shown in FIG. 3, is a digital content placement method 300 for placing digital content within a target MR environment using conditions (and optionally using Digital Islands) generated with the MR condition generation method 200 described with respect with FIG. 2. At operation 302 of the method 300, a digital object (e.g., a drop-target digital object) including associated conditions and digital content is packaged within an application (e.g., software application), deployed and run (e.g., executed) on a MR device 102; In operation 306 of the method 300, the conditions for the digital object are examined and compared to the data from the target MR environment; paragraph [0047], FIG. 4C shows the first MR environment 400; each of the three digital objects (406A, 406B and 406C) as each object is placed on the drop-target digital object 402A for the table 402 … a user can see exactly how the digital objects (406A, 406B, and 406C) will be seen in a target mixed reality environment at a later time (e.g., as part of operation 308 of the method 300, or during game time)) , on a basis of the positional relationship of the real object indicated by the information included in the real environment map (Paragraph [0044], at operation 308 of the method 300, based on a subset of the real-world data associated with an object (e.g., including a part of an object such as a surface) satisfying the conditions based on the comparison, the digital object (e.g., or a duplicate digital object such as an instance of the digital object) is positioned, adjusted, and displayed within the target MR environment so that the displayed digital object stays in sync with (e.g., on top of, or superimposed on) the object (e.g., real-world object) that matches the conditions within the target MR environment. For example, if a tabletop in the target MR environment matches the conditions for the digital object (e.g., based on the digital object created for a tabletop in the method 200), then the digital object (e.g., drop-target digital object) is displayed on top of (e.g., superimposed on) the tabletop in the target MR environment (e.g., displayed in the display 120 of the MR device 102 so as to appear superimposed on the tabletop); paragraph [0048], FIG. 5 shows the target MR environment 450 includes a real physical table 452 … the MR condition generation module 124 may detect properties for the table 452 that include: a value for the elevation of the top of the table 452 from a floor 456, and a distance from a wall 451A to the table 452, and dimensions of the table 452, and a shape of the table 452, and an amount of light hitting the table 452; paragraph [0050], FIG. 5B shows, as part of operation 308 from method 300, after the MR condition generator module 124 matches the properties of the table 452 to conditions associated with the first digital tree 406A, the digital rock 406B, the second digital tree 406C, and the drop-target digital object 402A, the module 124 automatically (e.g., without any effort from the user) displays a corresponding first digital tree 456A, a digital rock 4568, and a second digital tree 456C on the table 452).

	Regarding claim 6, Forbes discloses everything claimed as applied above (see claim 5), and Forbes further disclose wherein the second content generation unit (FIG. 3; paragraph [0044], operations 306-308) sets the position of the object (Paragraph [0044], at operation 308 of the method 300, based on a subset of the real-world data associated with an object (e.g., including a part of an object such as a surface) satisfying the conditions based on the comparison … For example, if a tabletop in the target MR environment matches the conditions for the digital object (e.g., based on the digital object created for a tabletop in the method 200), then the digital object (e.g., drop-target digital object) is displayed on top of (e.g., superimposed on) the tabletop in the target MR environment (e.g., displayed in the display 120 of the MR device 102 so as to appear superimposed on the tabletop)), on a basis of the positional relationship of the real object having the same attribute 25as the predetermined object (Paragraph [0049], based on a shape of the detected real table 452 being rectangular, and detected dimensions of the real table 452 being within the maximum size 403A and minimum size 403B of table dimension range described within the conditions as described with respect to FIG. 4B, and an elevation of the real table 452 being within the range of elevation values as described with respect to FIG. 4B and shown in 402D, and a distance of the table 452 from the wall 451A being within the range of distance values as described with respect to FIG. 4B and shown in 402C, then the table 452 is determined as satisfying the conditions for the first digital tree 406A, the digital rock 4068, the second digital tree 406C and the drop-target digital object 402A. The operation 306 determines that the table 452 in the target environment is similar to (e.g., satisfies the conditions for) for the drop-target digital object 402A of the table 402 in the first MR environment 400).  

	Regarding claim 7, Forbes discloses everything claimed as applied above (see claim 6), and Forbes further disclose wherein, when the real object having (Paragraph [0048], FIG. 5A shows the target MR environment 450 includes a real physical table 452 … the MR condition generation module 124 may detect properties for the table 452 that include: a value for the elevation of the top of the table 452 from a floor 456, and a distance from a wall 451A to the table 452, and dimensions of the table 452, and a shape of the table 452, and an amount of light hitting the table 452) the same attribute as 30the predetermined object (Paragraph [0046], FIG. 4B shows the first MR environment 400; the environment includes the rectangular table 402; a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406) has the same positional relationship as a positional relationship of the60 SYP331318WO01predetermined object in the three-dimensional space (Paragraph [0049], based on a shape of the detected real table 452 being rectangular, and detected dimensions of the real table 452 being within the maximum size 403A and minimum size 403B of table dimension range described within the conditions as described with respect to FIG. 4B, and an elevation of the real table 452 being within the range of elevation values as described with respect to FIG. 4B and shown in 402D, and a distance of the table 452 from the wall 451A being within the range of distance values as described with respect to FIG. 4B and shown in 402C, then the table 452 is determined as satisfying the conditions for the first digital tree 406A, the digital rock 4068, the second digital tree 406C and the drop-target digital object 402A), the second content generation unit (FIG. 3; paragraph [0044], operations 306-308) sets the position of the object, to establish the same positional relationship as a positional relationship based on the predetermined 5object, with the real object (Paragraph [0050], FIG. 5B shows, as part of operation 308 from method 300, after the MR condition generator module 124 matches the properties of the table 452 to conditions associated with the first digital tree 406A, the digital rock 406B, the second digital tree 406C, and the drop-target digital object 402A, the module 124 automatically (e.g., without any effort from the user) displays a corresponding first digital tree 456A, a digital rock 4568, and a second digital tree 456C on the table 452).

	Regarding claim 8, Forbes discloses everything claimed as applied above (see claim 5), and Forbes further disclose the second content generation unit (FIG. 3; paragraph [0044], operations 306-308) sets the 10position of the object (Paragraph [0050], FIG. 5B shows, as part of operation 308 from method 300, after the MR condition generator module 124 matches the properties of the table 452 to conditions associated with the first digital tree 406A, the digital rock 406B, the second digital tree 406C, and the drop-target digital object 402A, the module 124 automatically (e.g., without any effort from the user) displays a corresponding first digital tree 456A, a digital rock 4568, and a second digital tree 456C on the table 452), on a basis of the positional relationship of the real object having an attribute similar to the predetermined object (Paragraph [0049], based on a shape of the detected real table 452 being rectangular, and detected dimensions of the real table 452 being within the maximum size 403A and minimum size 403B of table dimension range described within the conditions as described with respect to FIG. 4B, and an elevation of the real table 452 being within the range of elevation values as described with respect to FIG. 4B and shown in 402D, and a distance of the table 452 from the wall 451A being within the range of distance values as described with respect to FIG. 4B and shown in 402C, then the table 452 is determined as satisfying the conditions for the first digital tree 406A, the digital rock 4068, the second digital tree 406C and the drop-target digital object 402A. The operation 306 determines that the table 452 in the target environment is similar to (e.g., satisfies the conditions for) for the drop-target digital object 402A of the table 402 in the first MR environment 400).

	Regarding claim 9, Forbes discloses everything claimed as applied above (see claim 5), and Forbes further disclose wherein the second content generation unit (FIG. 3; paragraph [0044], operations 306-308) generates the display content including data of a virtual object (FIG. 1; paragraph [0033], MR device 102 is a head-mounted display (HMD) device worn by the user 130, such as a virtual reality (VR); paragraph [0050], FIG. 5B shows a view of a target mixed reality environment 450, as part of operation 308 from method 300, the environment includes a digital “virtual” table 452. As shown in FIG. 5A, the table 452 that include: a value for the elevation of the top of the table 452 from a floor 456, and a distance from a wall 451A to the table 452, and dimensions of the table 452, and a shape of the table 452, and an amount of light hitting the table 452) having the same attribute as the predetermined object (Paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) … a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406; paragraph [0049], the operation 306 determines that the table 452 in the target environment is similar to (e.g., satisfies the conditions for) for the drop-target digital object 402A of the table 402 in the first MR environment 400).  

	Regarding claim 10, Forbes discloses everything claimed as applied above (see claim 9), and Forbes further disclose wherein the second content generation unit (FIG. 3; paragraph [0044], operations 306-308) generates the display content including data of the virtual object disposed at a position (FIG. 1; paragraph [0033], MR device 102 is a head-mounted display (HMD) device worn by the user 130, such as a virtual reality (VR); paragraph [0048], FIG. 5A shows a view of a target mixed reality environment 450, as part of operation 308 from method 300, the environment includes a digital “virtual” table 452. As shown in FIG. 5A, the table 452 that include: a value for the elevation of the top of the table 452 from a floor 456, and a distance from a wall 451A to the table 452, and dimensions of the table 452, and a shape of the table 452, and an amount of light hitting the table 452) having the same positional 25relationship as the positional relationship of the predetermined object (Paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406; paragraph [0049], based on a shape of the detected real table 452 being rectangular, and detected dimensions of the real table 452 being within the maximum size 403A and minimum size 403B of table dimension range described within the conditions as described with respect to FIG. 4B, and an elevation of the real table 452 being within the range of elevation values as described with respect to FIG. 4B and shown in 402D, and a distance of the table 452 from the wall 451A being within the range of distance values as described with respect to FIG. 4B and shown in 402C).

	Regarding claim 11, Forbes discloses everything claimed as applied above (see claim 4), and Forbes further disclose wherein 30the second map generation unit (Paragraph [0044], shown in FIG. 3, is a digital content placement method 300 for placing digital content within a target MR environment using conditions (and optionally using Digital Islands) generated with the MR condition generation method 200 described with respect with FIG. 2) generates the real environment map (Paragraph [0048], shown in FIG. 5A is a view of a target mixed reality environment 450 as seen by a user within a MR device 102 display 120 (e.g., via a MR headset) as part of process 304 of the method 300 (e.g., as part of playing a game or as part of creating a game)), on a basis of at least one of an image61 SYP331318WO01obtained by capturing the real space with a camera (FIG. 1; paragraph [0036], the camera device 114 and sensors 116 capture data from the surrounding environment, such as video, audio, depth information, GPS location; paragraph [0044], the MR device 102 may be in motion in the target MR environment (e.g., being moved throughout the target MR environment as part of a game played by a user). At operation 304 of the method 300, data regarding the target MR environment (e.g., data describing aspects of a real-world environment) is captured and brought into the application using internal and external sensors 116, a camera device 114, and other input devices 118 on the MR device 102) or distance information obtained by measuring a distance to the real object with a distance sensor.

	Regarding claim 12, Forbes discloses everything claimed as applied above (see claim 2), and Forbes discloses  5further comprising a display control unit (FIG. 3; operation 308) that reproduces the display content, to display the object superimposed on the real space (Paragraph [0044], at operation 308 of the method 300, based on a subset of the real-world data associated with an object (e.g., including a part of an object such as a surface) satisfying the conditions based on the comparison, the digital object (e.g., or a duplicate digital object such as an instance of the digital object) is positioned, adjusted, and displayed within the target MR environment so that the displayed digital object stays in sync with (e.g., on top of, or superimposed on) the object (e.g., real-world object) that matches the conditions within the target MR environment (e.g., displayed in the display 120 of the MR device 102 so as to appear superimposed on the tabletop). As part of operation 308 of the method 300, the digital content (e.g., placed during operation 204 of the method 200 on the drop target digital object or Digital island) is moved and adjusted along with the digital object according to the movement of the MR device 102 (e.g., as the MR device 102 is moved through the target MR environment) in order to maintain the relative size, orientation, positioning and more of the digital content with respect to the digital object as determined from the second set of conditions determined in operation 206. Since the conditions for the digital object match data for the object in the target MR environment, the displayed digital object and associated digital content (e.g., as associated with the digital object in operation 204 of the method 200) in the target MR environment is displayed as defined in operation 204 and operation 206 of the method 200).

	Regarding claim 13, Forbes discloses an information processing method (Abstract, methods for spawning a digital object in an environment) implemented in an information processing device (FIG. 1; MR device 102), the information processing method comprising: 
generating (Paragraph [0041], FIG. 2 is a flow chart for a MR condition generation method 200 for generating conditions and associating the generated conditions with a digital object (e.g., a Digital Island)) a template environment map showing an 15environment of a three-dimensional space to be a template (Paragraph [0032], data describing the environment is received. The data includes data describing properties of the environment, a state of the environment, and properties of a plurality of objects within the environment; paragraph [0041], the MR environment of the method 200 is part of a development environment wherein MR games, MR simulations and MR applications are created (e.g., within a software application); paragraph [0045], shown in FIG. 4A, is a view into a first MR environment 400), a predetermined object existing in the three-dimensional space (Paragraph [0042], at a first time (e.g., during authoring time) a set of conditions are associated (e.g., by the MR Condition Generator module 124) with an object (e.g., a table) in order to describe the object so that a similar object can be found at a different time (e.g., during runtime or gametime) and possibly in a different MR environment; paragraph [0045], a first MR environment 400 that includes a floor 406, a first wall 401A, a second wall 401B, a third wall 401C, a rectangular table 402 and a circular table 404); and 
generating template content (Paragraph [0043], at operation 202, detect surfaces and objects from the MR environment (including a real-world 
environment and a virtual environment); at operation 203, determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island)) that is a template to be used in generating display content for displaying an 20object superimposed on an environment of a real space (Paragraph [0043], displays in the MR device display 120 the digital object (e.g., the Digital Island) superimposed on the detected item. The displayed digital object which represents the detected item is referred to herein as a drop-target digital object or drop target object since additional digital objects may be placed thereon (e.g., as described within operation 204). The drop-target digital object may be a Digital Island …  the user might be wearing a virtual reality headset and have the drop-target digital object representing the tabletop displayed according to the conditions allowing the user to experience the conditions in a visual way (e.g., as described with respect to FIG. 4B, FIG. 6B, FIG. 6C and FIG. 6D) … Operations 204-210 describe additional digital objects may be placed in the MR environment on a detected object or surface (e.g., on the drop-target digital object or Digital Island), as shown in FIG. 4C), the template content including information about the object disposed at a position in the three-dimensional space (Paragraph [0043], the MR condition generator module 124 uses the analysis of the data to determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) … the conditions for the drop-target digital object 402A might include ranges of values for each criterion within the conditions which might be displayed in a visual manner. For example, FIG. 4B shows a displayed maximum boundary 403A, a displayed minimum boundary 403B and a displayed geometric average boundary for the plane 402A (e.g., the visible border corresponding with the edge of the table 402 shown by the plane 402A)), the position having a predetermined positional relationship with the predetermined object (Paragraph [0043], the analysis includes extracting information regarding the detected surfaces and objects, the information including data describing dimensions, orientation, relative posit ions, properties of the surfaces and objects, as well as properties of the environment surrounding the surfaces and objects (e.g., amount of light hitting a surface); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406).     

	Regarding claim 14, Forbes discloses a program for causing a computer to perform a process (FIG. 1; the MR device 102 includes one or more central processing units (CPUs) 104, graphics processing units (GPUs) 106, and specialized processing unit 108 (e.g., holographic processing unit—HPUs). The processing device 104 is any type of processor, processor assembly comprising multiple processing elements (not shown), having access to a memory 110 to retrieve instructions stored thereon, and execute such instructions) including: 
generating (Paragraph [0041], FIG. 2 is a flow chart for a MR condition generation method 200 for generating conditions and associating the generated conditions with a digital object (e.g., a Digital Island)) a template environment map showing an environment of a three-dimensional space to be a 30template (Paragraph [0032], data describing the environment is received. The data includes data describing properties of the environment, a state of the environment, and properties of a plurality of objects within the environment; paragraph [0041], the MR environment of the method 200 is part of a development environment wherein MR games, MR simulations and MR applications are created (e.g., within a software application); paragraph [0045], shown in FIG. 4A, is a view into a first MR environment 400), a predetermined object existing in the three-dimensional space (Paragraph [0042], at a first time (e.g., during authoring time) a set of conditions are associated (e.g., by the MR Condition Generator module 124) with an object (e.g., a table) in order to describe the object so that a similar object can be found at a different time (e.g., during runtime or gametime) and possibly in a different MR environment; paragraph [0045], a first MR environment 400 that includes a floor 406, a first wall 401A, a second wall 401B, a third wall 401C, a rectangular table 402 and a circular table 404); and 62 SYP331318WO01 
generating template content (Paragraph [0043], at operation 202, detect surfaces and objects from the MR environment (including a real-world 
environment and a virtual environment); at operation 203, determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island)) that is a template to be used in generating display content for displaying an object superimposed on an environment of a real space (Paragraph [0043], displays in the MR device display 120 the digital object (e.g., the Digital Island) superimposed on the detected item. The displayed digital object which represents the detected item is referred to herein as a drop-target digital object or drop target object since additional digital objects may be placed thereon (e.g., as described within operation 204). The drop-target digital object may be a Digital Island …  the user might be wearing a virtual reality headset and have the drop-target digital object representing the tabletop displayed according to the conditions allowing the user to experience the conditions in a visual way (e.g., as described with respect to FIG. 4B, FIG. 6B, FIG. 6C and FIG. 6D) … Operations 204-210 describe additional digital objects may be placed in the MR environment on a detected object or surface (e.g., on the drop-target digital object or Digital Island), as shown in FIG. 4C), the template content including information about the 5object disposed at a position in the three-dimensional space (Paragraph [0043], the MR condition generator module 124 uses the analysis of the data to determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) … the conditions for the drop-target digital object 402A might include ranges of values for each criterion within the conditions which might be displayed in a visual manner. For example, FIG. 4B shows a displayed maximum boundary 403A, a displayed minimum boundary 403B and a displayed geometric average boundary for the plane 402A (e.g., the visible border corresponding with the edge of the table 402 shown by the plane 402A)), the position having a predetermined positional relationship with the predetermined object (Paragraph [0043], the analysis includes extracting information regarding the detected surfaces and objects, the information including data describing dimensions, orientation, relative posit ions, properties of the surfaces and objects, as well as properties of the environment surrounding the surfaces and objects (e.g., amount of light hitting a surface); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406).

	Regarding claim 15, Forbes discloses an information processing device (FIG. 1; MR device 102) comprising: 
10a template acquisition unit (Paragraph [0041], FIG. 2 is a flow chart for a MR condition generation method 200 for generating conditions and associating the generated conditions with a digital object (e.g., a Digital Island)) that acquires a template environment map (Paragraph [0032], data describing the environment is received. The data includes data describing properties of the environment, a state of the environment, and properties of a plurality of objects within the environment) showing an environment of a three-dimensional space that is to be a template (Paragraph [0041], the MR environment of the method 200 is part of a development environment wherein MR games, MR simulations and MR applications are created (e.g., within a software application); paragraph [0045], shown in FIG. 4A, is a view into a first MR environment 400) and in which a predetermined object exists (Paragraph [0042], at a first time (e.g., during authoring time) a set of conditions are associated (e.g., by the MR Condition Generator module 124) with an object (e.g., a table) in order to describe the object so that a similar object can be found at a different time (e.g., during runtime or gametime) and possibly in a different MR environment; paragraph [0045], a first MR environment 400 that includes a floor 406, a first wall 401A, a second wall 401B, a third wall 401C, a rectangular table 402 and a circular table 404), and template content (Paragraph [0043], at operation 202, detect surfaces and objects from the MR environment (including a real-world environment and a virtual environment); at operation 203, determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island)) that is a template to be used in generating display 15content for displaying an object superimposed on an environment of a real space (Paragraph [0043], displays in the MR device display 120 the digital object (e.g., the Digital Island) superimposed on the detected item. The displayed digital object which represents the detected item is referred to herein as a drop-target digital object or drop target object since additional digital objects may be placed thereon (e.g., as described within operation 204). The drop-target digital object may be a Digital Island …  the user might be wearing a virtual reality headset and have the drop-target digital object representing the tabletop displayed according to the conditions allowing the user to experience the conditions in a visual way (e.g., as described with respect to FIG. 4B, FIG. 6B, FIG. 6C and FIG. 6D) … Operations 204-210 describe additional digital objects may be placed in the MR environment on a detected object or surface (e.g., on the drop-target digital object or Digital Island), as shown in FIG. 4C) and includes information about the object disposed at a position in the three-dimensional space (Paragraph [0043], the MR condition generator module 124 uses the analysis of the data to determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) … the conditions for the drop-target digital object 402A might include ranges of values for each criterion within the conditions which might be displayed in a visual manner. For example, FIG. 4B shows a displayed maximum boundary 403A, a displayed minimum boundary 403B and a displayed geometric average boundary for the plane 402A (e.g., the visible border corresponding with the edge of the table 402 shown by the plane 402A), the position having a predetermined positional relationship with the predetermined object (Paragraph [0043], the analysis includes extracting information regarding the detected surfaces and objects, the information including data describing dimensions, orientation, relative posit ions, properties of the surfaces and objects, as well as properties of the environment surrounding the surfaces and objects (e.g., amount of light hitting a surface); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406); 
20a map generation unit (Paragraph [0044], shown in FIG. 3, is a digital content placement method 300 for placing digital content within a target MR environment using conditions (and optionally using Digital Islands) generated with the MR condition generation method 200 described with respect with FIG. 2) that generates a real environment map showing the environment of the real space (Paragraph [0044], the MR device 102 may be in motion in the target MR environment (e.g., being moved throughout the target MR environment as part of a game played by a user). At operation 304 of the method 300, data regarding the target MR environment (e.g., data describing aspects of a real-world environment) is captured and brought into the application using internal and external sensors 116, a camera device 114, and other input devices 118 on the MR device 102; paragraph [0048], shown in FIG. 5A is a view of a target mixed reality environment 450 as seen by a user within a MR device 102 display 120 (e.g., via a MR headset) as part of process 304 of the method 300 (e.g., as part of playing a game or as part of creating a game) ); and a content generation unit (Paragraph [0044], operations 306-308) that generates the display content (Paragraph [0044], as part of operation 308 of the method 300, the digital content (e.g., placed during operation 204 of the method 200 on the drop target digital object or Digital island) is moved and adjusted along with the digital object according to the movement of the MR device 102 (e.g., as the MR device 102 is moved through the target MR environment) in order to maintain the relative size, orientation, positioning and more of the digital content with respect to the digital object as determined from the second set of conditions determined in operation 206) by processing the template content on a 25basis of the template environment map and the real environment map (Paragraph [0044], in operation 306 of the method 300, the conditions for the digital object are examined and compared to the data from the target MR environment scan (e.g., real-world data from the target MR environment). At operation 308 of the method 300, based on a subset of the real-world data associated with an object (e.g., including a part of an object such as a surface) satisfying the conditions based on the comparison, the digital object (e.g., or a duplicate digital object such as an instance of the digital object) is positioned, adjusted, and displayed within the target MR environment so that the displayed digital object stays in sync with (e.g., on top of, or superimposed on) the object (e.g., real-world object) that matches the conditions within the target MR environment. For example, if a tabletop in the target MR environment matches the conditions for the digital object (e.g., based on the digital object created for a tabletop in the method 200), then the digital object (e.g., drop-target digital object) is displayed on top of (e.g., superimposed on) the tabletop in the target MR environment (e.g., displayed in the display 120 of the MR device 102 so as to appear superimposed on the tabletop); paragraph [0048], shown in FIG. 5B, as part of operation 308 from method 300, after the MR condition generator module 124 matches the properties of the table 452 to conditions associated with the first digital tree 406A, the digital rock 406B, the second digital tree 406C, and the drop-target digital object 402A, the module 124 automatically (e.g., without any effort from the user) displays a corresponding first digital tree 456A, a digital rock 4568, and a second digital tree 456C on the table 452).

	Regarding claim 16, Forbes discloses an information processing method (Abstract, methods for spawning a digital object in an environment) implemented in an information processing device (FIG. 1; MR device 102), the information processing 30method comprising: 
acquiring a template environment map (Paragraph [0032], data describing the environment is received. The data includes data describing properties of the environment, a state of the environment, and properties of a plurality of objects within the environment; paragraph [0041], FIG. 2 is a flow chart for a MR condition generation method 200 for generating conditions and associating the generated conditions with a digital object (e.g., a Digital Island)) showing an63 SYP331318WO01environment of a three-dimensional space that is to be a template (Paragraph [0041], the MR environment of the method 200 is part of a development environment wherein MR games, MR simulations and MR applications are created (e.g., within a software application); paragraph [0045], shown in FIG. 4A, is a view into a first MR environment 400) and in which a predetermined object exists (Paragraph [0042], at a first time (e.g., during authoring time) a set of conditions are associated (e.g., by the MR Condition Generator module 124) with an object (e.g., a table) in order to describe the object so that a similar object can be found at a different time (e.g., during runtime or gametime) and possibly in a different MR environment; paragraph [0045], a first MR environment 400 that includes a floor 406, a first wall 401A, a second wall 401B, a third wall 401C, a rectangular table 402 and a circular table 404), and template content (Paragraph [0043], at operation 202, detect surfaces and objects from the MR environment (including a real-world environment and a virtual environment); at operation 203, determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island)) that is a template to be used in generating display content for displaying an object 5superimposed on an environment of a real space (Paragraph [0043], displays in the MR device display 120 the digital object (e.g., the Digital Island) superimposed on the detected item. The displayed digital object which represents the detected item is referred to herein as a drop-target digital object or drop target object since additional digital objects may be placed thereon (e.g., as described within operation 204). The drop-target digital object may be a Digital Island …  the user might be wearing a virtual reality headset and have the drop-target digital object representing the tabletop displayed according to the conditions allowing the user to experience the conditions in a visual way (e.g., as described with respect to FIG. 4B, FIG. 6B, FIG. 6C and FIG. 6D) … Operations 204-210 describe additional digital objects may be placed in the MR environment on a detected object or surface (e.g., on the drop-target digital object or Digital Island), as shown in FIG. 4C) and includes information about the object disposed at a position in the three-dimensional space (Paragraph [0043], the MR condition generator module 124 uses the analysis of the data to determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) … the conditions for the drop-target digital object 402A might include ranges of values for each criterion within the conditions which might be displayed in a visual manner. For example, FIG. 4B shows a displayed maximum boundary 403A, a displayed minimum boundary 403B and a displayed geometric average boundary for the plane 402A (e.g., the visible border corresponding with the edge of the table 402 shown by the plane 402A), the position having a predetermined positional relationship with the predetermined object (Paragraph [0043], the analysis includes extracting information regarding the detected surfaces and objects, the information including data describing dimensions, orientation, relative posit ions, properties of the surfaces and objects, as well as properties of the environment surrounding the surfaces and objects (e.g., amount of light hitting a surface); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406); 
10generating a real environment map showing the environment of the real space (Paragraph [0044], shown in FIG. 3, is a digital content placement method 300 for placing digital content within a target MR environment using conditions (and optionally using Digital Islands) generated with the MR condition generation method 200 described with respect with FIG. 2 … the MR device 102 may be in motion in the target MR environment (e.g., being moved throughout the target MR environment as part of a game played by a user). At operation 304 of the method 300, data regarding the target MR environment (e.g., data describing aspects of a real-world environment) is captured and brought into the application using internal and external sensors 116, a camera device 114, and other input devices 118 on the MR device 102; paragraph [0048], shown in FIG. 5A is a view of a target mixed reality environment 450 as seen by a user within a MR device 102 display 120 (e.g., via a MR headset) as part of process 304 of the method 300 (e.g., as part of playing a game or as part of creating a game)); and 
generating the display content (Paragraph [0044], as part of operation 308 of the method 300, the digital content (e.g., placed during operation 204 of the method 200 on the drop target digital object or Digital island) is moved and adjusted along with the digital object according to the movement of the MR device 102 (e.g., as the MR device 102 is moved through the target MR environment) in order to maintain the relative size, orientation, positioning and more of the digital content with respect to the digital object as determined from the second set of conditions determined in operation 206) by processing the template content on a basis of the template environment map and the real environment map (Paragraph [0044], in operation 306 of the method 300, the conditions for the digital object are examined and compared to the data from the target MR 
environment scan (e.g., real-world data from the target MR environment). At operation 308 of the method 300, based on a subset of the real-world data associated with an object (e.g., including a part of an object such as a surface) satisfying the conditions based on the comparison, the digital object (e.g., or a duplicate digital object such as an instance of the digital object) is positioned, adjusted, and displayed within the target MR environment so that the displayed digital object stays in sync with (e.g., on top of, or superimposed on) the object (e.g., real-world object) that matches the conditions within the target MR environment. For example, if a tabletop in the target MR environment matches the conditions for the digital object (e.g., based on the digital object created for a tabletop in the method 200), then the digital object (e.g., drop-target digital object) is displayed on top of (e.g., superimposed on) the tabletop in the target MR environment (e.g., displayed in the display 120 of the MR device 102 so as to appear superimposed on the tabletop); paragraph [0048], shown in FIG. 5B, as part of operation 308 from method 300, after the MR condition generator module 
124 matches the properties of the table 452 to conditions associated with the first digital tree 406A, the digital rock 406B, the second digital tree 406C, and the drop-target digital object 402A, the module 124 automatically (e.g., without any effort from the user) displays a corresponding first digital tree 456A, a digital rock 4568, and a second digital tree 456C on the table 452).

	Regarding claim 17, Forbes discloses a program for causing a computer to perform a process (FIG. 1; the MR device 102 includes one or more central processing units (CPUs) 104, graphics processing units (GPUs) 106, and specialized processing unit 108 (e.g., holographic processing unit—HPUs). The processing device 104 is any type of processor, processor assembly comprising multiple processing elements (not shown), having access to a memory 110 to retrieve instructions stored thereon, and execute such instructions) including: 
acquiring a template environment map (Paragraph [0032], data describing the environment is received. The data includes data describing properties of the environment, a state of the environment, and properties of a plurality of objects within the environment; paragraph [0041], FIG. 2 is a flow chart for a MR condition generation method 200 for generating conditions and associating the generated conditions with a digital object (e.g., a Digital Island)) showing an environment of a three-dimensional space that is to be a 20template (Paragraph [0041], the MR environment of the method 200 is part of a development environment wherein MR games, MR simulations and MR applications are created (e.g., within a software application); paragraph [0045], shown in FIG. 4A, is a view into a first MR environment 400) and in which a predetermined object exists (Paragraph [0042], at a first time (e.g., during authoring time) a set of conditions are associated (e.g., by the MR Condition Generator module 124) with an object (e.g., a table) in order to describe the object so that a similar object can be found at a different time (e.g., during runtime or gametime) and possibly in a different MR environment; paragraph [0045], a first MR environment 400 that includes a floor 406, a first wall 401A, a second wall 401B, a third wall 401C, a rectangular table 402 and a circular table 404), and template content (Paragraph [0043], at operation 202, detect surfaces and objects from the MR environment (including a real-world environment and a virtual environment); at operation 203, determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island)) that is a template to be used in generating display content for displaying an object superimposed on an environment of a real space (Paragraph [0043], displays in the MR device display 120 the digital object (e.g., the Digital Island) superimposed on the detected item. The displayed digital object which represents the detected item is referred to herein as a drop-target digital object or drop target object since additional digital objects may be placed thereon (e.g., as described within operation 204). The drop-target digital object may be a Digital Island …  the user might be wearing a virtual reality headset and have the drop-target digital object representing the tabletop displayed according to the conditions allowing the user to experience the conditions in a visual way (e.g., as described with respect to FIG. 4B, FIG. 6B, FIG. 6C and FIG. 6D) … Operations 204-210 describe additional digital objects may be placed in the MR environment on a detected object or surface (e.g., on the drop-target digital object or Digital Island), as shown in FIG. 4C) and includes information about the object disposed at a 25position in the three-dimensional space (Paragraph [0043], the MR condition generator module 124 uses the analysis of the data to determine a first set of conditions for each detected item (e.g., each surface and each object) and creates a digital object to represent the detected item and conditions (e.g., converting the detected item and conditions into a Digital Island); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) … the conditions for the drop-target digital object 402A might include ranges of values for each criterion within the conditions which might be displayed in a visual manner. For example, FIG. 4B shows a displayed maximum boundary 403A, a displayed minimum boundary 403B and a displayed geometric average boundary for the plane 402A (e.g., the visible border corresponding with the edge of the table 
402 shown by the plane 402A), the position having a predetermined positional relationship with the predetermined object (Paragraph [0043], the analysis includes extracting information regarding the detected surfaces and objects, the information including data describing dimensions, orientation, relative posit ions, properties of the surfaces and objects, as well as properties of the environment surrounding the surfaces and objects (e.g., amount of light hitting a surface); paragraph [0046], FIG. 4B is the first MR environment 400 (e.g., shown in FIG. 4A) …a first virtual text box object 402B displays conditions that include value ranges for dimensions, shape and incident light. A second virtual text object 402C displays conditions for distance between the table 402 and a wall 401A and optionally displays an arrow between the wall 401A and the table 402. A third virtual text box object. 4021D displays conditions for elevation of the plane 402A above the floor 406 and optionally displays an arrow between the plane 402A and the floor 406); 
generating a real environment map showing the environment of the real space (Paragraph [0044], shown in FIG. 3, is a digital content placement method 300 for placing digital content within a target MR environment using conditions (and optionally using Digital Islands) generated with the MR condition generation method 200 described with respect with FIG. 2 … the MR device 102 may be in motion in the target MR environment (e.g., being moved throughout the target MR environment as part of a game played by a user). At operation 304 of the method 
300, data regarding the target MR environment (e.g., data describing aspects of a real-world environment) is captured and brought into the application using internal and external sensors 116, a camera device 114, and other input devices 118 on the MR device 102; paragraph [0048], shown in FIG. 5A is a view of a target mixed reality environment 450 as seen by a user within a MR device 102 display 120 (e.g., via a MR headset) as part of process 304 of the method 300 (e.g., as part of playing a game or as part of creating a game)); and 
30generating the display content (Paragraph [0044], as part of operation 308 of the method 300, the digital content (e.g., placed during operation 204 of the method 200 on the drop target digital object or Digital island) is moved and adjusted along with the digital object according to the movement of the MR device 102 (e.g., as the MR device 102 is moved through the target MR environment) in order to maintain the relative size, orientation, positioning and more of the digital content with respect to the digital object as determined from the second set of conditions determined in operation 206) by processing the template content on a basis of the template environment64 SYP331318WO01 map and the real environment map10 (Paragraph [0044], in operation 306 of the method 300, the conditions for the digital object are examined and compared to the data from the target MR 
environment scan (e.g., real-world data from the target MR environment). At operation 308 of the method 300, based on a subset of the real-world data associated with an object (e.g., including a part of an object such as a surface) satisfying the conditions based on the comparison, the digital object (e.g., or a duplicate digital object such as an instance of the digital object) is positioned, adjusted, and displayed within the target MR environment so that the displayed digital object stays in sync with (e.g., on top of, or superimposed on) the object (e.g., real-world object) that matches the conditions within the target MR environment. For example, if a tabletop in the target MR environment matches the conditions for the digital object (e.g., based on the digital object created for a tabletop in the method 200), then the digital object (e.g., drop-target digital object) is displayed on top of (e.g., superimposed on) the tabletop in the target MR environment (e.g., displayed in the display 120 of the MR device 102 so as to appear superimposed on the tabletop); paragraph [0048], shown in FIG. 5B, as part of operation 308 from method 300, after the MR condition generator module 124 matches the properties of the table 452 to conditions associated with the first digital tree 406A, the digital rock 406B, the second digital tree 406C, and the drop-target digital object 402A, the module 124 automatically (e.g., without any effort from the user) displays a corresponding first digital tree 456A, a digital rock 4568, and a second digital tree 456C on the table 452).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616